Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 1 of 10 Page ID #:1308




   1 JONATHAN C. MCCAVERTY (State Bar No. 210922)
     Principal Deputy County Counsel
   2 jmccaverty@counsel.lacounty.gov
   3 OFFICE OF THE COUNTY COUNSEL
     General Litigation Division
   4 500 West Temple Street, Suite 468
     Los Angeles, California 90012
   5 Telephone: (213) 974-1828
     Facsimile: (213) 626-7446
   6
   7 Attorneys for Defendant
     LOS ANGELES COUNTY SHERIFF’S DEPARTMENT
   8
     LOUIS R. MILLER (State Bar No. 54141)
   9 MIRA HASHMALL (State Bar No. 216842)
  10 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
     smiller@millerbarondess.com
  11 MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
  12 Los Angeles, California 90067
     Telephone: (310) 552-4400
  13 Facsimile: (310) 552-8400
  14
     Attorneys for Defendants
  15 COUNTY OF LOS ANGELES, LOS ANGELES COUNTY FIRE DEPARTMENT,
     JOEY CRUZ, RAFAEL MEJIA, MICHAEL RUSSELL, and RAUL VERSALES
  16
  17 [Additional counsel continued on next page]
  18                     UNITED STATES DISTRICT COURT
  19        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  20
  21 VANESSA BRYANT, a California               CASE NO. 2:20-cv-09582-JFW(Ex)
     resident,
  22                                            STIPULATION TO CONSOLIDATE
  23           Plaintiff,                       RELATED ACTIONS
  24        v.                                  Complaint Served: September 24, 2020
  25 COUNTY OF LOS ANGELES, a                   Case Removed: October 19, 2020
  26 public entity, et al.
                                                Assigned to the Hon. John F. Walter
  27             Defendants.                    and Magistrate Judge Charles F. Eick
  28
                                                              Case No. 2:20-cv-09582-JFW(Ex)
                        STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 2 of 10 Page ID #:1309




   1 [Additional counsel, continued from previous page]
   2 LUIS LI (State Bar No. 156081)
   3 Luis.Li@mto.com
     CRAIG JENNINGS LAVOIE (State Bar No. 293079)
   4 Craig.Lavoie@mto.com
     JENNIFER L. BRYANT (State Bar No. 293371)
   5 Jennifer.Bryant@mto.com
     MARI T. SAIGAL (State Bar No. 318556)
   6 Mari.Saigal@mto.com
   7 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue, Fiftieth Floor
   8 Los Angeles, California 90071-3426
     Telephone: (213) 683-9100
   9 Facsimile: (213) 687-3702
  10
     Attorneys for Plaintiff
  11 VANESSA BRYANT
  12 JEROME M. JACKSON (State Bar No. 64238)
     jmjlaw@aol.com
  13 JEROME M. JACKSON LAW OFFICES
  14 880 Apollo Street, Suite 238
     El Segundo, California 90245
  15 Telephone: (310) 726-4199
     Facsimile: (310) 414-0486
  16
  17 Attorneys for Plaintiffs
     CHRISTOPHER L. CHESTER; R.C.; and H.C.
  18
     BRIAN J. PANISH(State Bar No. 116060)
  19 panish@psblaw.com
     KEVIN R. BOYLE(State Bar No. 192718)
  20 boyle@psblaw.com
  21 SPENCER R. LUCAS(State Bar No. 232498)
     lucas@psblaw.com
  22 MATTHEW STUMPF(State Bar No. 301867)
     stumpf@psblaw.com
  23 PANISH SHEA & BOYLE LLP
  24 11111 Santa Monica Boulevard, Suite 700
     Los Angeles, California 90025
  25 Telephone: (310) 477-1700
     Facsimile: (310) 477-1699
  26
     Attorneys for Plaintiffs
  27 MATTHEW MAUSER; T.M.; P.M.; and I.M.
  28
                                                               Case No. 2:20-cv-09582-JFW(Ex)
                         STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 3 of 10 Page ID #:1310




   1        Plaintiffs Vanessa Bryant (“Bryant Plaintiff”), Christopher L. Chester, R.C.,
   2 and H.C. (“Chester Plaintiffs”), and Matthew Mauser, P.M., T.M., and I.M.
   3 (“Mauser Plaintiffs” and, together with the Chester Plaintiffs and Bryant Plaintiff,
   4 “Plaintiffs”), on the one hand, and Defendants County of Los Angeles, Los Angeles
   5 County Sheriff’s Department, Los Angeles County Fire Department, Joey Cruz,
   6 Rafael Mejia, Michael Russell, and Raul Versales (collectively, “Defendants”), on
   7 the other hand, by and through their respective counsel of record, hereby stipulate as
   8 follows:
   9        1.     The Bryant Plaintiff filed her Complaint in Los Angeles County
  10 Superior Court, Case No. 20STCV35884, on September 17, 2020. The Chester
  11 Plaintiffs filed their action, Case No. 2:20-cv-10844-JFW-E (“Chester”), on
  12 November 30, 2020. The Mauser Plaintiffs filed their Complaint in Los Angeles
  13 County Superior Court, 20STCV48132 on December 16, 2020. Defendants
  14 removed the Bryant and Mauser cases to this Court. Their respective case numbers
  15 are 2:20-cv-09582-JFW(Ex) (“Bryant”) and 2:21-cv-00497-JFW-E (“Mauser”).
  16        2.     Bryant, Mauser, and Chester all concern the alleged taking and sharing
  17 of photographs of the remains of Plaintiffs’ family members by Sheriff’s
  18 Department and Fire Department personnel following a helicopter crash in
  19 Calabasas, California on January 26, 2020. Bryant, Mauser, and Chester (the
  20 “Related Cases”) are all related and pending in front of the Honorable John F.
  21 Walter. The Related Cases concern common questions of law and fact, and the
  22 Parties believe that party and judicial resources will be saved by consolidating the
  23 actions pursuant to Federal Rule of Civil Procedure 42(a). Plaintiffs and Defendants
  24 agree that the Related Cases should be consolidated and, following meet and confer,
  25 jointly propose certain terms of the consolidation for the Court’s consideration.
  26                                Consolidated Complaint
  27        3.     The Parties propose that Plaintiffs file a consolidated complaint by no
  28 later than May 7, 2021 in which Plaintiffs may join additional individual defendants

                                              3                 Case No. 2:20-cv-09582-JFW(Ex)
                          STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 4 of 10 Page ID #:1311




   1 and assert additional allegations based on information adduced in discovery. The
   2 Parties’ rationale is two-fold.
   3        4.     First, the Parties anticipate that a fourth set of plaintiffs will bring suit
   4 against Defendants in late April 2021. Counsel for the Mauser Plaintiffs also
   5 represent J.J. Altobelli and Alexis Altobelli (the “Altobellis”), whose parents and
   6 sister tragically perished in the helicopter crash on January 26, 2020, and the
   7 Altobellis intend to file an action similar to Bryant, Mauser, and Chester after
   8 Alexis Altobelli turns eighteen years old on April 27, 2021. The Altobellis plan to
   9 relate their action to the Bryant, Mauser, and Chester actions and join any
  10 consolidated complaint subsequently filed by Plaintiffs. The Parties propose that the
  11 consolidated complaint be filed by May 7, 2021, so that it may incorporate the
  12 forthcoming Altobelli lawsuit.
  13        5.     Second, since the filing of Plaintiffs’ operative complaints, the County
  14 has produced documents detailing conduct by Fire Department personnel who were
  15 involved in photographs of the remains of Plaintiffs’ relatives. The operative
  16 complaints in Chester, Mauser, and Bryant were filed on February 12, 2021,
  17 December 16, 2020, and March 17, 2021, respectively. On March 23, 2021, the
  18 County produced approximately one hundred pages of internal investigation reports
  19 detailing conduct by Fire Department personnel who were involved in photos of the
  20 remains of Plaintiffs’ loved ones. In the consolidated complaint, Plaintiffs wish to
  21 assert allegations and potentially add defendants based on information gleaned from
  22 the investigative reports and other discovery obtained to date.
  23                                         Discovery
  24        6.     In conjunction with consolidation, the Parties request moving the
  25 discovery cutoff from August 16, 2021 (in the Bryant and Chester cases) and
  26 September 20, 2021 (in the Mauser case) to February 11, 2022. This request is
  27 based on the following good cause.
  28        7.     Deposition Discovery. The Parties anticipate a significant number of

                                               4                 Case No. 2:20-cv-09582-JFW(Ex)
                           STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 5 of 10 Page ID #:1312




   1 depositions. (Lavoie Decl. ¶ 2.) The County’s interrogatory responses identify
   2 sixty-six agents or employees of the Sheriff’s Department and Fire Department with
   3 relevant knowledge, including eighteen individuals who took, shared, or possessed
   4 photos of the accident scene.1 (Id.) In addition, based on information discovered to
   5 date, at least eight civilian witnesses possess relevant knowledge. (Id.) Although
   6 Plaintiffs do not intend to depose all individuals with relevant knowledge, the
   7 Parties envision a substantial number of depositions. (Id.)
   8        8.     Document Discovery. The Bryant Plaintiff served requests for
   9 production on the County and Sheriff’s Department on November 17, 2020. (Id.
  10 ¶ 3.) In addition, the Bryant Plaintiff recently served requests for production on the
  11 Fire Department, Rafael Mejia, Raul Versales, Joey Cruz, and Michael Russell, after
  12 they were joined as parties via the First Amended Complaint. (Id.) Although four
  13 depositions are scheduled for April 2021, Plaintiffs believe that most Sheriff’s
  14 Department and Fire Department personnel cannot be effectively deposed until
  15 Defendants’ document productions are substantially complete. (Id.) The County
  16 has represented that it is reviewing tens of thousands of records and is aiming to
  17 substantially complete its production in response to Mrs. Bryant’s first set of
  18 requests for production on the County and Sheriff’s Department in May 2021, with
  19 productions for the Fire Department and individual defendants following sometime
  20 this summer. (Id.)
  21        9.     Forensic Examination of Electronic Devices and Cloud-Based Storage
  22 Accounts. Plaintiffs have served demands to inspect the electronic devices and
  23 cloud-based storage accounts of Defendants Joey Cruz, Raul Versales, Rafael Mejia,
  24 and Michael Russell, as well as any relevant devices and accounts in the possession,
  25 custody, or control of the Sheriff’s Department or Fire Department. (Id. ¶ 4.) In
  26 addition, now that their names have been adduced in discovery, Plaintiffs intend to
  27
       1
      Defendants contend that any taking, sharing, or possessing of accident site photos
  28 did not violate the law. Plaintiffs contend that it did.

                                               5                 Case No. 2:20-cv-09582-JFW(Ex)
                           STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 6 of 10 Page ID #:1313




   1 serve subpoenas on at least ten additional Sheriff’s and Fire Department personnel
   2 known to have possessed photos of the accident scene on their personal cell phones.
   3 (Id.) While the Parties have not yet agreed on which devices will be examined, the
   4 Parties are meeting and conferring on an inspection protocol under which a neutral
   5 third-party firm will forensically examine the relevant devices and accounts. (Id.)
   6 The Parties anticipate a time-intensive examination process and that the neutral
   7 examiner’s findings may identify areas for further discovery. (Id.)
   8         10.   Based on the foregoing, the Parties agree that a discovery cutoff of
   9 February 11, 2022 would provide a reasonable timeframe within which to complete
  10 the substantial discovery that is currently in progress. Prior to this stipulation, no
  11 party has requested an extension of the discovery cutoff in any of the Related Cases.
  12 (Id. ¶ 6.)
  13
  14         IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN
  15 THE PARTIES AND THEIR RESPECTIVE ATTORNEYS AS FOLLOWS:
  16         1.    Consolidation. The Related Cases shall be consolidated under the case
  17               number for Bryant, Case No. 2:20-09582-JFW-E (“Consolidated
  18               Action”).
  19         2.    Consolidated Complaint. Plaintiffs shall file a consolidated complaint
  20               no later than May 7, 2021. Plaintiffs need not obtain Defendants’
  21               consent to file the consolidated complaint; however, Plaintiffs shall
  22               follow the application to seal process set forth in Local Rule 79-
  23               5.2.2(b) and the Court’s Standing Order entered in Bryant [Dkt. No. 18]
  24               before filing any material designated by Defendants as confidential.
  25               Plaintiffs may join new parties and additional allegations in the
  26               consolidated complaint based on discovery adduced up through the date
  27               of the consolidated complaint. The consolidated complaint shall be
  28               deemed the operative complaint, superseding all complaints filed in any

                                               6                 Case No. 2:20-cv-09582-JFW(Ex)
                           STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 7 of 10 Page ID #:1314




   1              of the actions consolidated hereunder. The consolidated complaint
   2              shall be treated as an amended complaint for purposes of calculating
   3              Defendants’ deadlines to respond to the complaint. Defendants shall
   4              respond only to the consolidated complaint, not to any individual
   5              complaints filed in the consolidated actions.
   6        3.    Interrogatories. Plaintiffs collectively shall have the right to serve 50
   7              interrogatories on Defendants, and Defendants collectively shall have
   8              the right to serve 50 interrogatories on Plaintiffs.
   9        4.    Document Productions. Documents already produced in Bryant will be
  10              deemed produced in the Consolidated Action.
  11        5.    Protective Order. The Consolidated Action will be governed by the
  12              Stipulated Protective Order entered in Bryant [Dkt. No 33].
  13        6.    Motion Practice. The Parties will coordinate their dispositive motion
  14              practice, if any, such that they file only a single motion and opposition.
  15        7.    Case Management Schedule. The following dates shall be the
  16              operative scheduling order for the Consolidated Action.
  17                                         Current Dates
             Matter                                                            New Dates
  18                            Bryant          Chester           Mauser
  19   Join Parties / Amend   March 24,      May 10, 2021 April 19,           May 7, 2021
       Complaint              2021                        2021
  20
       Last Day to Conduct    June 7, 2021   June 7, 2021 June 7, 2021        November
  21   Settlement                                                             12, 2021
  22   Conference /
       Mediation
  23                          June 11,       June 11, 2021 June 11,           November
       Last Day to File
  24   Joint Report re:       2021                         2021               17, 2021
       Settlement
  25
       Conference /
  26   Mediation
  27   Discovery Cutoff       August 16,     August 16,       September       February 11,
                              2021           2021             20, 2021        2022
  28

                                              7                 Case No. 2:20-cv-09582-JFW(Ex)
                          STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 8 of 10 Page ID #:1315




   1         Matter                      Current Dates                       New Dates
   2   Last Day for         September 6, September 6,       October 4,      February 25,
       Hearing Motions      2021         2021               2021            2022
   3
       Pretrial Submissions October 14, October 14,         October 14,     March 25,
   4                        2021         2021               2021            2022
   5   Pretrial Conference October 29, October 29,          October 29,     April 8, 2022
                            2021         2021               2021
   6
       Hearing on Motions November 5, November 5,           November 5, April 15,
   7   in Limine / Disputed 2021         2021               2021        2022
   8   Jury Instructions
       Trial (Jury)         November     November           November        April 27,
   9                        16, 2021     16, 2021           16, 2021        2022
  10
  11        SO STIPULATED.
  12 DATED: April 12, 2021              MUNGER, TOLLES & OLSON LLP
  13
  14
                                        By:    /s/ Luis Li
  15                                           LUIS LI
                                               Attorneys for Plaintiff
  16                                           VANESSA BRYANT
  17
  18 DATED: April 12, 2021              JEROME M. JACKSON LAW OFFICES
  19
  20
                                        By:    /s/ Jerome M. Jackson
  21                                           JEROME M. JACKSON
                                               Attorneys for Plaintiffs
  22                                           CHRISTOPHER L. CHESTER; R.C.; and
                                               H.C.
  23
  24
  25
  26
  27
  28

                                            8                 Case No. 2:20-cv-09582-JFW(Ex)
                        STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 9 of 10 Page ID #:1316




   1 DATED: April 12, 2021              PANISH SHEA & BOYLE LLP
   2
   3
                                        By:    /s/ Brian J. Panish
   4                                           BRIAN J. PANISH
                                               Attorneys for Plaintiffs
   5                                           MATTHEW MAUSER; T.M.; P.M.; and
                                               I.M.
   6
   7
       DATED: April 12, 2021            MILLER BARONDESS, LLP
   8
   9
  10                                    By:    /s/ Louis R. Miller
                                               LOUIS R. MILLER
  11                                           Attorneys for Defendants
                                               COUNTY OF LOS ANGELES, LOS
  12                                           ANGELES COUNTY FIRE
  13                                           DEPARTMENT, DEPUTY JOEY
                                               CRUZ, DEPUTY RAFAEL MEJIA,
  14                                           DEPUTY MICHAEL RUSSELL, and
                                               DEPUTY RAUL VERSALES
  15
  16
       DATED: April 12, 2021            OFFICE OF THE COUNTY COUNSEL
  17
  18
  19                                    By:    /s/ Jonathan C. McCaverty
                                               JONATHAN C. McCAVERTY
  20                                           Attorneys for Defendant
                                               LOS ANGELES COUNTY SHERIFF’S
  21                                           DEPARTMENT
  22
  23
  24
  25
  26
  27
  28

                                            9                 Case No. 2:20-cv-09582-JFW(Ex)
                        STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 71 Filed 04/12/21 Page 10 of 10 Page ID #:1317




   1                            SIGNATURE ATTESTATION
   2        The other signatories listed, and on whose behalf the filing is submitted,
   3 concur in the filing’s content and have authorized the filing.
   4
       DATED: April 12, 2021              MILLER BARONDESS, LLP
   5
   6
   7                                      By:    /s/ Louis R. Miller
                                                 LOUIS R. MILLER
   8                                             Attorneys for Defendants
   9                                             COUNTY OF LOS ANGELES, LOS
                                                 ANGELES COUNTY FIRE
  10                                             DEPARTMENT, DEPUTY JOEY
                                                 CRUZ, DEPUTY RAFAEL MEJIA,
  11                                             DEPUTY MICHAEL RUSSELL, and
                                                 DEPUTY RAUL VERSALES
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              10                Case No. 2:20-cv-09582-JFW(Ex)
                          STIPULATION TO CONSOLIDATE RELATED ACTIONS
